Dissenting Opinion by
Justice KELLER.
I respectfully dissent. When this Court decided Department of Corrections v. Furr *24(“Furr”),1 I joined Justice Cooper’s dissenting opinion2 because I believed then— and I believe now — that agencies of the Commonwealth cannot be sued for money damages in Circuit Court under the Kentucky Civil Rights Act because the General Assembly has not “specifically and expressly” waived their immunity. I recognize, however, that a majority of this Court concluded otherwise and held that “KRS 344.450 provides a cause of action against the Commonwealth for violations of the Kentucky Civil Rights Act.”3 Accordingly, although I would vote to overrule Furr if three other members of this Court would join me, I recognize that the lawsuit that is the subject of this appeal sprung forth from Furr, and thus, in order to resolve the issues presented here, I must temporarily set aside my views and apply the Court’s precedent. After doing so, I believe the Court of Appeals erred when it granted the extraordinary relief requested by the Appellees. In fact, I do not believe it is necessary to reach the merits of this action because the Appellees’ failure to demonstrate the inadequacy of post-trial appellate review is, standing alone, fatal to their CR 76.36 request for a writ of prohibition or mandamus.4 However, because both the majority opinion and Justice Johnstone’s separate dissenting opinion reach this case’s merits, I state my agreement — subject to the caveat above — with the Furr author’s (Justice Johnstone’s) dissenting opinion. Accordingly, I would reverse and remand for the Court of Appeals to enter an order denying relief.

. Ky., 23 S.W.3d 615 (2000).


. Id. at 618-619 (Cooper, J., dissenting).


. Id. at 618.


. See Kentucky Labor Cabinet v. Graham, Ky., 43 S.W.3d 247, 251 (2001).